              Case 2:20-cv-00459-JAD-EJY Document 24 Filed 04/21/20 Page 1 of 2



 1   CLARK HILL, PLLC
     JEREMY THOMPSON, ESQ.
 2   Nevada Bar No. 12503
     E-mail: jthompson@clarkhill.com
 3   3800 Howard Hughes Parkway, Suite 500
     Las Vegas, Nevada 89169
 4   Tel: (702) 697-7527
     Fax: (702) 862-8400
 5   Attorneys for Defendant EQUIFAX
     INFORMATION SOLUTIONS, INC.
 6
                                              UNITED STATES DISTRICT COURT
 7
                                                   DISTRICT OF NEVADA
 8

 9   LARREN HENDERSON,                                          Civil Action File No. 2:20-cv-00459-JAD-EJY

10                       Plaintiff,
               v.                                                      STIPULATION AND ORDER
11                                                                 EXTENDING TIME FOR DEFENDANT
     COMENITY BANK, LLC, AVANT, LLC,                              EQUIFAX INFORMATION SOLUTIONS,
12   EXPERIAN INFORMATION SERVICES LLC,                            INC., TO RESPOND TO PLAINTIFF’S
     EQUIFAX INFORMATION SOLUTIONS, INC.,                                     COMPLAINT
13   TRANS UNION LLC.,                                                     (SECOND REQUEST)

14                       Defendants.

15
               It is hereby stipulated by and between Plaintiff Larren Henderson (“Plaintiff”) and Defendant
16
     Equifax Information Services LLC (“Equifax” or “Defendant”), through counsel and pursuant to Federal
17
     Rule of Civil Procedure 6(b)(1) and Local Rule IA 6-1, as follows:
18

19             1.        On March 5, 2020, Plaintiff filed his Complaint in the above referenced action United

20   States District Court for the District of Nevada, Case No. 2:20-CV-459.

21             2.        Equifax was served via process service on its registered agent, Corporation Service
22
     Company, on March 11, 2020.
23
               3.        Pursuant to Federal Rules of Civil Procedure 8 and 12, Equifax’s response to Plaintiff’s
24
     Complaint was due on April 1, 2020.
25
               4.        Both Plaintiff and Equifax agreed in light of the COVID-19 pandemic and office closings,
26

27   to extending Equifax’s time to respond to April 22, 2020.

28                                                          1
       STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT EQUIFAX INFORMATION SERVICES LLC
                                          TO RESPOND TO PLAINTIFF’S COMPLAINT (FIRST REQUEST)

     ClarkHill\95782\337215\223758628.v1-4/20/20
              Case 2:20-cv-00459-JAD-EJY Document 24 Filed 04/21/20 Page 2 of 2



 1             5.        Defendant Equifax filed a Stipulation Extending Time to Answer to April 22, 2020, and
 2   this Honorable Court signed the proposed Order on March 31, 2020.
 3
               6.        In light of settlement discussions, both Plaintiff and Defendant agree now to extending
 4
     Equifax’s time to respond to April 29, 2020.
 5

 6                                                             No Opposition
 7
     DATED: April 20, 2020                                     PRICE LAW GROUP
 8
                                                               BY: //S// STEVEN A. ALPERT
 9                                                             Steven A. Alpert, Esq.
                                                               Nevada Bar No.: 8353
10                                                             5940 S. Rainbow Blvd., Ste. 3014
                                                               Las Vegas, NV 89118
11                                                             Tel: (702) 794-2008
                                                               E-Mail: alpert@pricelawgroup.com
12                                                             Attorney for Plaintiff
                                                               MARK A. SMITHERMAN
13

14   DATED: April 20, 2020                                     CLARK HILL, PLLC
15                                                             BY: //S// JEREMY J. THOMPSON
                                                               JEREMY J. THOMPSON, Esq.
16                                                             Nevada Bar No.: 12503
                                                               3800 Howard Hughes Parkway, Suite 500
17                                                             Las Vegas, Nevada 89169
                                                               Tel: (702) 697-7527
18                                                             E-mail: jthompson@clarkhill.com
                                                               Attorneys for Defendant EQUIFAX INFORMATION
19                                                             SOLUTIONS, INC.
20

21
                                                        ORDER
22
     IT IS SO ORDERED:
23

24
     _____________________________________
25
     UNITED STATES MAGISTRATE JUDGE
26
     DATED: April 21, 2020
27

28                                                         2
       STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT EQUIFAX INFORMATION SERVICES LLC
                                          TO RESPOND TO PLAINTIFF’S COMPLAINT (FIRST REQUEST)

     ClarkHill\95782\337215\223758628.v1-4/20/20
